SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Rafael Rivera, pro se, appeals Judge Rakoff s order granting defendants’ motion for summary judgment and dismissing his complaint. We affirm for substantially the reasons stated in Magistrate Judge Katz’s report and recommendation and the district court’s order adopting the report and recommendation in its entirety. See Rivera v. AUSA Susan Brune, 97 Civ. 6423, March 28, 2000 (Rakoff, J.).